Citation Nr: 1018358	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  07-06 385	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for loss of use of both 
feet due to bilateral ankle fractures, status post-surgical 
reconstruction.

2.  Entitlement to service connection for depression as 
secondary to loss of use of both feet due to bilateral ankle 
fractures, status post-surgical reconstruction.

3.  Entitlement to a total rating based on individual 
employability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 
INTRODUCTION

The Veteran had active military service from May 1982 to 
October 1982, and from November 1990 to July 1991.  He also 
served as a member of a reserve component with periods of 
active duty for training (ACDUTRA) and inactive duty training 
(INACDUTRA).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The file was subsequently 
transferred to the jurisdiction of the Louisville, Kentucky 
RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Post-service treatment records show that the Veteran broke 
both of his ankles in October 2000.  The evidence also shows 
that following the broken ankles, the Veteran developed 
arthritis and complained of pain in his feet.  The records 
also show that the Veteran has complained of being depressed 
given his medical condition.  

The Veteran contends that his periods of ACDUTRA and 
INACUDTRA in 2001 aggravated his October 2000 injury; 
specifically, he contends that marching with heavy packs 
aggravated his injury.  Buddy statements dated in November 
2005 reveal that the Veteran complained of foot and ankle 
pain during his trainings.  A letter from L.S., M.D. dated in 
November 2005 reveals that the heavy work required during 
training periods appeared to be the major contributing factor 
to the Veteran's ankles' deterioration.  A letter from J.B., 
M.D, also dated in November 2005, also indicates that the 
heaving lifting that the Veteran completed during his 
military service was a contributing factor in the 
deterioration of his ankles.  
The Veteran has not been afforded a VA examination to 
determine whether his periods of training in the reserves 
aggravated his October 2000 injuries.  Accordingly, a remand 
to obtain such an opinion is required.  See 38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Since the claim for service connection for loss of use of 
both feet due to bilateral ankle fractures, status post-
surgical reconstruction is being remanded, the Board finds 
that a remand for the remaining issues is also warranted.  
The Board notes that the pending claims for entitlement to 
service connection for depression as secondary to loss of 
both feet due to bilateral ankle fractures, status post-
surgical reconstruction, and entitlement to TDIU are 
"inextricably intertwined" with the issue being remanded.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both issues have been considered).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the 
following VA examinations:

a)  An orthopedic examination to 
assess whether the Veteran's loss of 
use of both feet due to bilateral 
ankle fractures was aggravated 
(permanently increased in severity) 
beyond the natural progression by 
his reserve training.  The examiner 
is requested to, among other things, 
obtain a detailed history of the 
Veteran's symptoms as observed by 
him and others since service, review 
the record, and offer an opinion as 
to whether it is more likely than 
not (i.e., probability greater than 
50 percent), at least as likely as 
not (i.e., probability of 
approximately 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent) that the 
Veteran's loss of use of both feet 
due to bilateral ankle fractures was 
aggravated (permanently increased in 
severity) beyond the natural 
progression by his reserve training.  
The examiner should review the 
claims file, including a copy of 
this remand.

b)  If, and only if, the Veteran is 
awarded service connection for loss 
of use of both feet due to bilateral 
ankle fractures, the Veteran should 
be scheduled for a VA psychiatric 
examination to assess whether he has 
depression that is proximately due 
to or the result of his loss of use 
of both feet due to bilateral ankle 
fractures.  The examiner is 
requested to, among other things, 
obtain a detailed history of the 
Veteran's symptoms as observed by 
him and others since service, review 
the record, and offer an opinion as 
to whether it is more likely than 
not (i.e., probability greater than 
50 percent), at least as likely as 
not (i.e., probability of 
approximately 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent) that any 
diagnosed psychiatric disability is 
proximately due to or the result of 
loss of both feet due to bilateral 
ankle fractures.  

The claims folder and a copy of this 
decision must be reviewed by the 
examiners and the examiners should 
provide a complete rationale for any 
opinion given.  The examiners should 
specifically identify that they have 
reviewed the claims file and medical 
records.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  The AOJ should ensure that the 
examination reports comply with this 
remand and answers the questions 
presented in the AOJ's examination 
request.  If any report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

The Veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, 
could adversely affect his claims, to 
include denial.  See 38 C.F.R. § 3.655 
(2009).

2.  The RO should then readjudicate the 
Veteran's claims.  If any claim remains 
denied, issue a supplemental statement 
of the case (SSOC) to the Veteran and 
his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


